Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended Claims 1-15 and 17-19 (dated 05/26/2020) are pending.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1: Claims 1-5, 11-13 and 15 in part, drawn to a Chinese Hamster Ovary (CHO) cell, comprising at least one heterologous polynucleotide stably integrated into S100A gene cluster… genomic target region corresponding to the sequence of SEQ ID NO: 1; and/or… and a method of production of protein of interest in said CHO cell.
Group 2: Claims 1-5, 11-13 and 15 in part, drawn to a Chinese Hamster Ovary (CHO) cell, comprising at least one heterologous polynucleotide stably integrated into S100A gene cluster… genomic target region corresponding to the sequence of SEQ ID NO: 2… and a method of production of protein of interest in said CHO cell.
Group 3: Claims 6-10, 14 and 17-19 in part, drawn to a method of producing a Chinese Hamster Ovary (CHO) cell, comprising at least one heterologous polynucleotide stably integrated into S100A gene cluster… genomic target region corresponding to the sequence of SEQ ID NO: 1; and/or… .
Group 4: Claims 6-10, 14 and 17-19 in part, drawn to a method of producing Chinese Hamster Ovary (CHO) cell, comprising at least one heterologous polynucleotide stably integrated into S100A gene cluster… genomic target region corresponding to the sequence of SEQ ID NO: 2… .
The inventions listed as Groups’ 1-4 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following categories:
1) A product and a process specially adapted for the manufacture of said product or
2) A product and process of use of said product; or
3) A product, a process specially adapted for the manufacture of said product and a use of said product; or
4) A process and an apparatus or means specifically adapted for carrying out the said process; or
5) A product, a process specially adapted for the manufacture of said product and an apparatus or means specifically designed for carrying out the said process.
37 CFR 1.475(c) states: If an application contains more or less than one of the combination of categories of in an invention set forth in paragraph (b) of this section, unity of invention might not be present.
In addition, the PCT does not provide for multiple products or methods within single application, therefore, unity of invention is lacking with regard to Groups’ 1-4; see 37 CFR 1.475. 37 CFR 1.475 (d) also states: If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a) 1.47(c).
37 CFR 1.475(e) further states; the determination whether a group of invention is so linked as to form a single inventive concept shall be without regard to whether the inventions are claimed in separate claims or as alternative within a single claim.
 The inventions listed as Groups’ 1-4 do not relate to a single general inventive concept under PCT Rule 13.1 or 13.2 because, under PCT Rule 13.2, as this International Application does not comply with the requirements of unity of invention because it does not relate to one invention or to a group of inventions so linked as to form a single general inventive concept. PCT Rule 13.2, first sentence, states that unity of invention is only fulfilled when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features. PCT Rule 13.2, second sentence, defines a special technical feature as a feature which makes a contribution over the prior art. When there is no special technical feature common to all the claimed inventions there is no unity of invention. The unity requirement is satisfied if a single "special technical feature" is shared by all inventions. In this case, the common feature could be said to be a genetically modified CHO cell. However there is no requirement that the upstream genomic target region (SEQ ID NO: 1) and downstream genomic target region (SEQ ID NO: 2) are all actually used together for heterologous protein production or method of making said CHO cell; notably, because these claims include language "and/or. Therefore, the claims when properly construed are directed to at least 2 different CHO cells with different activities that do not have any structural similarities with each other. In the above groups of claims, the identified features may have the potential to make a contribution over the prior art but are not common to all the claimed inventions and therefore cannot provide the required technical relationship. Therefore, there is no special technical feature common to all the claimed inventions and the requirements for unity of invention are consequently not satisfied a priori. Regarding instant application, examiner takes the position that searching structurally distinct molecules like polynucleotide sequences of SEQ ID NOs: 1 and 2 including the various nucleotide genomic target regions, are not coextensive and the sequence search systems of the USPTO are at or near capacity, and search of multiple sequences in a significant number of patent applications is not practical, representing a real burden on the Office.
The method of Groups’ 3-4 does not share any technical feature as they comprise unrelated steps and produce unrelated effects. The methods of Groups’ 3-4 does not share any special technical feature with and does not have unity of invention with Groups’ 1-2, as Groups’ 1-2 already includes a method of transforming a recombinant host CHO cell and expressing the polypeptide of interest, which comprises unrelated steps to the method of Groups’ 3-4 and 37 CFR 1.475 does not provide for the inclusion of multiple methods within the main invention. 
Searching more than one of Groups’ 1-4 would represent a burden on the Office for the following reasons. A search of any one of the products of Groups’ 1-4 (see requirement of species election below) would not encompass a search of any of the other products and their use, or vice versa, because said methods are not the only methods of making or using said products. These inventions lack Unity of Invention for the reasons given above. Furthermore, each invention has acquired a separate status in the art due to their recognized divergent subject matter and, thus, searching more than one invention would be a burden on the Office. Therefore, restriction for examination purposes, as indicated, is proper.
Species Election
This application contains claims directed to the following patentably distinct species of the claimed invention: 
In Groups’ 1-4:
 Claim 2: The species are as follows: please elect one upstream genomic target sequence corresponding to SEQ ID NO: 1 i.e., 30 to 19,000 of SEQ ID NO: 1… or nucleotides 8,280 to 19,000 of SEQ ID NO: 1; or
please elect one downstream genomic target sequence corresponding to SEQ ID NO: 2 i.e., 1 to 12,000 of SEQ ID NO: 2… or nucleotides 1 to 10,260 of SEQ ID NO: 2;  
Claim 7: The species are as follows: please elect one upstream genomic target sequence corresponding to SEQ ID NO: 1 i.e., 30 to 19,000 of SEQ ID NO: 1… or nucleotides 8,280 to 19,000 of SEQ ID NO: 1; or
please elect one downstream genomic target sequence corresponding to SEQ ID NO: 2 i.e., 1 to 12,000 of SEQ ID NO: 2… or nucleotides 1 to 10,260 of SEQ ID NO: 2;  
Claim 10: The species are as follows: please elect one a) sequence specific DNA editing enzyme …; or please elect one b) site-specific recombinase …;  
Claim 13: The species are as follows: please elect one CHO cell from CHO-DG44 cell… or a specific derivative;  
Claim 18 The species are as follows: please elect one heterologous polynucleotide a) an mRNA … shRNA; or please elect one heterologous polynucleotide b) an antibody… or a growth factor;  
Claim 19: The species are as follows: please elect one CHO cell from CHO-DG44 cell… or a specific derivative.  
The species of Groups’ 1-4 comprise different structures with different functions and are patentably distinct, searching for all the species would impose a serious search burden. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution from, i.e., Groups’ 1-4,  from claims 2, 7, 10, 13 and 18-19, on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
 There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Rejoinder of restricted inventions
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitation of the allowable product claim will be rejoined in accordance with the provisions of M.P.E.P. 821.04. Process claims that depend from or otherwise include all the limitation of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after allowance are governed by 37 C.F.R. 1.312.
	In the event of a rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. 1.104. thus, to be allowable, the rejoined claims must meet the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. 103(b), 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that process claims should be amended during prosecution either to maintain dependency on the product claims or otherwise include the limitation of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. 804.01.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652